     Case 3:20-cv-00558-MMD-CLB Document 7 Filed 12/29/20 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                  ***
6     DANIEL H. WRIGHT,                                  Case No. 3:20-cv-00558-MMD-CLB
7                                     Plaintiff,                       ORDER
             v.
8
      LAS VEGAS METRO POLICE
9     DEPARTMENT, et al.,
10                               Defendants.
11

12          Pro se Plaintiff Daniel Wright brings this civil rights action under 42 U.S.C. § 1983.

13   Before the Court is the Report and Recommendation (“R&R” or “Recommendation”) of

14   United States Magistrate Judge Carla L. Baldwin (ECF No. 6), recommending that

15   Plaintiff’s applications to proceed in forma pauperis (ECF Nos. 1, 4) be granted, and

16   Plaintiff’s complaint (ECF No. 5) be dismissed with prejudice. Plaintiff had until December

17   23, 2020 to file an objection. To date, no objection to the R&R has been filed. For this

18   reason, and as explained below, the Court adopts the R&R, and will grant Plaintiff’s in

19   forma pauperis applications and dismisses Plaintiff’s complaint with prejudice.

20          The Court “may accept, reject, or modify, in whole or in part, the findings or

21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

22   fails to object to a magistrate judge’s recommendation, the Court is not required to

23   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas

24   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,

25   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and

26   recommendations is required if, but only if, one or both parties file objections to the

27   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory

28   ///
     Case 3:20-cv-00558-MMD-CLB Document 7 Filed 12/29/20 Page 2 of 2



1    Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

2    clear error on the face of the record in order to accept the recommendation.”).

3           Because there is no objection, the Court need not conduct de novo review, and is

4    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends Plaintiff’s

5    complaint be dismissed as Plaintiff has not demonstrated his conviction has been

6    overturned to proceed under § 1983 and Plaintiff has failed to make any allegations

7    against any of the named Defendants in this action. (ECF No. 6 at 5.) The Court agrees

8    with Judge Baldwin. Having reviewed the R&R and the record in this case, the Court will

9    adopt the R&R in full.

10          It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

11   No. 6) is accepted and adopted in full.

12          It is further ordered that Plaintiff’s applications to proceed in forma pauperis (ECF

13   Nos. 1, 4) are granted.

14          It is further ordered that Plaintiff’s complaint (ECF No. 5) is dismissed with

15   prejudice.

16          The Clerk of Court is directed to enter judgment accordingly and to close this case.

17          DATED THIS 29th Day of December 2020.

18

19

20                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28

                                                  2
